Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 13, 2018

                                      No. 04-18-00537-CR

                            Teanna Danielle Nuputi SAN NICOLAS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR9270-C
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

       The reporter’s record was originally due September 24, 2018. When court reporter Debra
Doolittle failed to file her portion of the record, we issued her a notice pursuant to Rule 37.3.
See Tex. R. App. P. 37.3. In response, Ms. Doolittle filed a notification of late record asking for
additional time in which to file her portion of the reporter’s record. We granted Ms. Doolittle’s
request and ordered her to file her portion of the record in this court on or before November 1,
2018. When no record was filed, the clerk’s office of this court contacted Ms. Doolittle by
telephone. In response, on November 7, 2018, Ms. Doolittle filed her second notification of late
record asking that we extend time to file the record to December 1, 2018. After review, we
GRANT the requested extension and ORDER Ms. Doolittle to file her portion of the reporter’s
record in this court on or before December 1, 2018.

       We order the clerk of this court to serve a copy of this order on all counsel and court
reporter Debra Doolittle.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court